Exhibit 10.15

Plan Document

PerkinElmer, Inc., 1998 Employee Stock Purchase Plan

As Amended and Restated December 10, 2009

The purpose of this Plan is to provide eligible employees of PerkinElmer, Inc.
(the “Company”) and certain of its subsidiaries with opportunities to purchase
shares of the Company’s common stock, $1.00 par value (the “Common Stock”),
commencing on September 1, 1998. Five Million (5,000,000) shares of Common Stock
in the aggregate have been approved for this purpose (as adjusted to reflect a
split of the Company’s Common Stock effective June 1, 2001).

1. Administration. The Plan will be administered by a Committee appointed by the
Board of Directors of the Company (the “Board” and the “Committee”
respectively). The Committee has authority to make rules and regulations for the
administration of the Plan and its interpretation and decisions with regard
thereto shall be final and conclusive.

2. Eligibility. Participation in the Plan will neither be permitted nor denied
contrary to the requirements of Section 423 of the United States Internal
Revenue Code of 1986, as amended (the “Code”), and regulations promulgated
thereunder. All employees of the Company, including Directors who are employees,
and all employees of any subsidiary (foreign or domestic) of the Company (as
defined in Section 424(f) of the Code) designated by the Committee from time to
time (a “Designated Subsidiary”) are eligible to participate in any one or more
of the offerings of Options (as defined in Section 9) to purchase Common Stock
under the Plan provided that they are employees of the Company or a Designated
Subsidiary on the first day of the applicable Offering Period (as defined
below).

No employee may be granted an option hereunder if such employee, immediately
after the option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

The Committee retains the discretion to determine which eligible employees may
participate in an offering pursuant to and consistent with Treasury Regulation
Sections 1.423-2(e) and (f).

3. Offerings. The Company will make one or more “Offerings” to employees to
purchase stock under this Plan. Each Offering shall be of a duration of 12
months or such other period (the “Offering Period”), as determined by the
Committee; the first Offering Period beginning September 1, 1998 will end on
June 30, 1999.

4. Participation. An employee eligible on the first business day of any Offering
Period (the “Offering Commencement Date”) may participate in such Offering by
completing and forwarding an enrollment form to the employee’s appropriate Human
Resource Office. The form will authorize a regular payroll deduction from the
Compensation received by the employee during the Offering Period, or an
alternative contribution from the employee to fund the purchase of shares on the
employee’s behalf as described in Section 5. Unless an employee files a new form
or withdraws from the Plan, his deductions or alternative contributions and
purchases will continue at the same rate for future offerings under the Plan as
long as the Plan remains in effect. The term “Compensation” means all regular
straight time gross earnings, overtime, shift premium, and sales commissions,
but excluding, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options or stock appreciation rights, and similar
items. The Committee will establish the method of enrolling, and the enrollment
period for each Offering under the Plan.



--------------------------------------------------------------------------------

5. Payroll Deductions/Alternative Contributions. The Company will maintain
payroll deduction accounts for all participating employees, or, if payroll
deductions are not permitted under applicable law, permit employees to make
alternative contributions. Alternative contributions for the purpose of this
Plan shall mean payment of contributions through personal checks of participants
or such other means of contributing to the Plan as authorized by Committee. With
respect to any Offering made under this Plan, an employee may authorize a
payroll deduction or alternative contribution in terms of whole number
percentages up to a maximum of 10% of the Compensation he or she receives during
the Offering Period or such shorter period during which deductions from payroll
or alternative contributions are made. Any change in Compensation during the
Offering will result in an automatic corresponding change in the dollar amount
withheld or contributed through alternative contributions.

No employee may be granted an Option (as defined in Section 9) which permits his
rights to purchase Common Stock under this Plan and any other stock purchase
plan of the Company and its subsidiaries, to accrue at a rate which exceeds
$25,000 of the fair market value of such Common Stock (determined at the
Offering Commencement Date of the first Offering Period in the calendar year)
for each calendar year in which the Option is outstanding at any time.

6. Deduction Changes. An employee may decrease or discontinue his payroll
deduction, revoke his alternative contribution authorization or not contribute
his alternative contributions during an Offering Period, by filing a new payroll
deduction or alternative contribution authorization form. However, an employee
may not increase his payroll deduction or alternative contributions during an
Offering Period. If an employee elects to discontinue his payroll deductions or
alternative contributions during an Offering Period, but does not elect to
withdraw his funds pursuant to Section 8 hereof, funds deducted or contributed
prior to his election to discontinue will be applied to the purchase of Common
Stock on the Exercise Date (as defined below).

7. Interest. Interest will not be paid on any employee accounts, except to the
extent that the Committee, in its sole discretion, elects to credit employee
accounts with interest at such per annum rate as it may from time to time
determine.

8. Withdrawal of Funds. An employee may at any time prior to the close of
business on the last business day in an Offering Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Any amounts withdrawn by an
employee pursuant to the preceding sentence will be paid to the employee in the
same currency as that in which he receives his Compensation. Partial withdrawals
are not permitted. The employee may not begin participation again during the
remainder of the Offering Period. The employee may participate in any subsequent
Offering in accordance with terms and conditions established by the Committee.

9. Purchase of Shares. On the Offering Commencement Date of each Offering
Period, the Company will grant to each eligible employee who is then a
participant in the Plan an option (an “Option”) to purchase on the last business
day of such Offering Period (the “Exercise Date”) at the applicable purchase
price (the “Option Price”) the largest number of whole shares of Common Stock of
the Company, not in excess of the Share Maximum (as defined below) and which
does not exceed the employee’s accumulated payroll deductions as of the Exercise
Date divided by the Option Price for such Offering Period.

The “Share Maximum” with respect to an Offering Period shall be the number of
shares of Common Stock of the Company reserved for the purposes of the Plan as
does not exceed the number of shares determined by dividing (i) by (ii) where:

(i) is (a) in the case of the first Offering Period of a calendar year, $25,000
or, in the alternative, (b) in the case of a subsequent Offering Period in a
calendar year the excess of (I) $25,000 over (II) the product of the number of
shares of Common Stock purchased in the first Offering Period in such calendar
year multiplied by the closing price (as defined below) on the Offering
Commencement Date of such first Offering Period, and

(ii) is the closing price (as defined below) on the Offering Commencement Date.

The Share Maximum shall in addition be subject to the $25,000 limit as set forth
in Section 5. In the case of overlapping or concurrent Offering Periods, or if
Offering Periods are of a different duration than 6 months, or for any other
reason, the Company may establish a different Share Maximum in connection with
establishing the terms of the Offering Period.

 

2



--------------------------------------------------------------------------------

The Committee shall determine the Option Price for each Offering Period,
including whether such Option Price (i) shall be determined based on the lesser
of the closing price of the Common Stock on the first business day of the
Offering Period or on the Exercise Date, or (ii) shall be determined based
solely on the closing price of the Common Stock on the Exercise Date; provided,
however, that such Option Price shall be at least 85% of the applicable closing
price. With respect to Offering Periods commencing on or after July 1, 2005, the
Option Price shall be 95% of the closing price of the Common Stock on the
Exercise Date, unless a different Exercise Price is established by the Committee
prior to the Offering Commencement Date of the Offering Period to which such
Exercise Price is to apply. “Closing price” shall be the closing price on the
New York Stock Exchange. If no sales of Common Stock were made on such a day,
the closing price shall be the reported closing price for the next preceding day
on which sales were made.

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his Option at the Option Price on such date
and shall be deemed to have purchased from the Company the largest number of
shares of Common Stock reserved for the purpose of the Plan that his accumulated
payroll deductions or alternative contributions on such date will pay for
pursuant to the formula set forth above (but not in excess of the maximum number
determined in the manner set forth above). If either the accumulated payroll
deductions or the alternative contributions from the employee are denominated in
a currency other than U.S. Dollars, they shall be converted into U.S. Dollars at
the exchange rate in effect and used by the Company on the Exercise Date. Each
participant shall bear the risk of any currency exchange rate fluctuations
between the date on which any funds are received on behalf of such participant
and the Exercise Date.

Any balance which is less than the purchase price of one share of Common Stock
will at the Company’s discretion, either (a) be carried forward into the
employee’s payroll deduction or alternative contribution account for the
following Offering (unless the employee elects not to participate in the
following Offering under the Plan, in which case the balance in the employee’s
account shall be refunded) or (b) be considered, solely for bookkeeping
purposes, to represent a fractional share of Common Stock purchased by the
employee.

10. Issuance of Certificates. Certificates representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or (in the Company’s sole discretion) in the street name
of a brokerage firm, bank or other nominee holder designated by the employee. In
addition to the certificate representing shares of Common Stock, the employee
will receive cash in lieu of any fractional share interest as described in
Section 9. The Company may, in its sole discretion and in compliance with
applicable laws, authorize the use of book entry registration of shares in lieu
of issuing stock certificates.

11. Rights on Termination of Employment. In the event of a participating
employee’s termination of employment prior to the last business day of an
Offering Period, no payroll deduction shall be taken from any pay due and owing
to an employee and no alternative contributions shall be accepted and the
balance in the employee’s account shall be paid to the employee or, in the event
of the employee’s death, (a) to a beneficiary previously designated in a
revocable notice signed by the employee (with any spousal consent required under
state law) or (b) in the absence of such a designated beneficiary, to the
executor or administrator of the employee’s estate or (c) if no such executor or
administrator has been appointed to the knowledge of the Company, to such other
person(s) as the Company may, in its discretion, designate. If, prior to the
last business day of the Offering Period, the Designated Subsidiary by which an
employee is employed shall cease to be a subsidiary of the Company, or if the
employee is transferred to a subsidiary of the Company that is not a Designated
Subsidiary, the employee shall be deemed to have terminated employment for the
purposes of this Plan.

12. Optionees Not Stockholders. Neither the granting of an Option to an employee
nor the deductions from his pay nor alternative contributions made by the
employee shall constitute such employee a stockholder of the shares of Common
Stock covered by an Option under this Plan until such shares have been purchased
by and issued to him.

13. Options Not Transferable. Options under this Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee.

 

3



--------------------------------------------------------------------------------

14. Application of Funds. Unless otherwise prohibited by applicable law, all
funds received or held by the Company under this Plan may be combined with other
corporate funds and may be used for any corporate purposes.

15. Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for this Plan, and the share
limitation set forth in Section 9, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Committee. In
the event of any other change affecting the Common Stock, such adjustment shall
be made as may be deemed equitable by the Committee to give proper effect to
such event.

16. Merger. If the Company shall at any time merge or consolidate with another
and the holders of the capital stock of the Company immediately prior to such
merger or consolidation continue to hold at least 80% by voting power of the
capital stock of the surviving corporation (“Continuity of Control”), the holder
of each Option then outstanding will thereafter be entitled to receive at the
next Exercise Date upon the exercise of such Option for each share as to which
such Option shall be exercised the securities or property which a holder of one
share of the Common Stock was entitled to upon and at the time of such merger or
consolidation, and the Committee shall take such steps in connection with such
merger as the Committee shall deem necessary to assure that the provisions of
Paragraph 15 shall thereafter be applicable, as nearly as reasonably may be, in
relation to the said securities or property as to which such holder of such
Option might thereafter be entitled to receive thereunder.

In the event of a merger or consolidation of the Company with or into another
corporation which does not result in Continuity of Control, or of a sale of all
or substantially all of the assets of the Company while unexercised Options
remain outstanding under the Plan, (a) subject to the provisions of clauses
(b) and (c), after the effective date of such transaction, each holder of an
outstanding Option shall be entitled, upon exercise of such Option, to receive
in lieu of shares of Common Stock, shares of such stock or other securities as
the holders of shares of Common Stock received pursuant to the terms of such
transaction; or (b) all outstanding Options may be cancelled by the Committee as
of a date prior to the effective date of any such transaction and all payroll
deductions or alternative contributions shall be paid out to the participating
employees; or (c) all outstanding Options may be cancelled by the Committee as
of the effective date of any such transaction, provided that notice of such
cancellation shall be given to each holder of an Option, and each holder of an
Option shall have the right to exercise such Option in full based on payroll
deductions or alternative contributions then credited to his account as of a
date determined by the Board or the Committee, which date shall not be less than
ten (10) days preceding the effective date of such transaction.

17. Amendment of the Plan. The Committee or the Board may at any time, and from
time to time, amend this Plan in any respect, except that (a) if the approval of
any such amendment by the shareholders of the Company is required by Section 423
of the Code, such amendment shall not be effected without such approval, and
(b) in no event may any amendment be made which would cause the Plan to fail to
comply with Section 423 of the Code.

18. Insufficient Shares. In the event that the total number of shares of Common
Stock specified in elections to be purchased under any Offering plus the number
of shares purchased under previous Offerings under this Plan exceeds the maximum
number of shares issuable under this Plan, the Committee will allot the shares
then available on a pro rata basis.

19. Termination of the Plan. This Plan may be terminated at any time by the
Committee or the Board. Upon termination of this Plan, all amounts in the
accounts of participating employees shall be promptly refunded in the same
currency as that in which the employee receives his Compensation.

20. Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under this Plan is subject to listing on the New York Stock
Exchange and the approval of all governmental authorities required in connection
with the authorization, issuance or sale of such stock.

The Plan shall be governed by the laws of the Commonwealth of Massachusetts
except to the extent that such law is preempted by U.S. federal law.

 

4



--------------------------------------------------------------------------------

21. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock from shares held in the treasury of the
Company, or from any other proper source.

22. Notification Upon Sale of Shares. Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

23. Effective Date and Approval of Shareholders. The Plan shall take effect on
September 1, 1998 subject to approval by the shareholders of the Company as
required by Section 423 of the Code, which approval must occur within twelve
months of the adoption of the Plan by the Board or the amounts in the accounts
of participating employees shall be promptly refunded.

24. Effect on Employment. Participation in the Plan will not impose any
obligation upon the Company or any Designated Subsidiary to continue the
employment of a Participant for any specific period of time and will not affect
the right of the Company or any Subsidiary to terminate a Participant’s
employment at any time, with or without cause. Any income a Participant may
realize as a result of participation in the Plan shall not be considered as a
part of such Participant’s compensation or used for the calculation of any other
pay, allowance, pension or other benefit unless otherwise required under other
benefit plans provided by the Company or its Subsidiaries or required by
applicable law or contractual obligation of the Company or its Designated
Subsidiaries.

25. Grants to Employees in Foreign Jurisdictions. The Company may, in order to
comply with the laws of a foreign jurisdiction, grant Options to employees of
the Company or a Designated Subsidiary who are citizens or residents of such
foreign jurisdiction (without regard to whether they are also citizens of the
United States or resident aliens (within the meaning of Section 7701(b)(1)(A) of
the Code)) with terms that are less favorable (but not more favorable) than the
terms of Options granted under the Plan to employees of the Company or a
Designated Subsidiary who are resident in the United States. Notwithstanding the
preceding provisions of this Plan, employees of the Company or a Designated
Subsidiary who are citizens or residents of a foreign jurisdiction (without
regard to whether they are also citizens of the United States or resident aliens
(within the meaning of Section 7701(b)(1)(A) of the Code)) may be excluded from
eligibility under the Plan if (a) the grant of an Option under the Plan to a
citizen or resident of the foreign jurisdiction is prohibited under the laws of
such jurisdiction or (b) compliance with the laws of the foreign jurisdiction
would cause the Plan to violate the requirements of Section 423 of the Code. The
Company may add one or more appendices to this Plan describing the operation of
the Plan in those foreign jurisdictions in which employees are excluded from
participation or granted less favorable Options.

26. Authorization of Sub-Plans. The Committee may from time to time establish
one or more sub-plans under the Plan with respect to one or more Designated
Subsidiaries, provided that such sub-plan complies with Section 423 of the Code.

 

Originally adopted by the Board of Directors on

July 22, 1998 and approved by the stockholders on

April 27, 1999

 

5